Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.39 Filed 12/14/20 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                             Case No. 20-20517

v.                                            Hon. Denise Page Hood

STEPHEN SHIPPS,

       Defendant.
                                 /

     STIPULATION SEEKING CONTINUANCE AND FINDING OF
                    EXCLUDABLE DELAY

       Through their respective counsel, the parties stipulate and agree to

adjourn the dates in this case, including an adjournment of the trial date

beyond the 70-day limit set forth in the Speedy Trial Act. Specifically, the

parties stipulate and jointly move for the Court to find that the time

period between December 22, 2020 and the trial date later determined by

the Court qualifies as excludable delay under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), because the ends of justice served by the granting of

the this continuance outweigh the best interests of the public and the

defendant in a speedy trial.
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.40 Filed 12/14/20 Page 2 of 15




     The parties’ reasons for the continuance and for a finding of

excludable delay are as follows:

   The defense needs additional time to review discovery and consult

     with experts. Discovery provided to-date comprises approximately

     1.7 GB of data, and it will take defense counsel considerable time

     to review it and then to go over relevant aspects of it with

     Defendant. As explained below, the current COVID-19 pandemic

     makes it considerably more difficult at best, and impossible at

     worst, for defendants and their counsel to meet and have

     substantive discussions about discovery, and its implications for the

     case in terms of pretrial motions, plea negotiations, and trial.

   Once the defense has reviewed the discovery, the parties will need

     additional time to determine whether a negotiated resolution is

     possible.

   The unprecedented and exigent circumstances created by COVID-

     19 and related coronavirus health conditions have created a health

     emergency throughout the United States and numerous foreign
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.41 Filed 12/14/20 Page 3 of 15




     countries that has resulted in widespread societal disruption. On

     March 10, 2020, Governor Gretchen Whitmer announced a state of

     emergency following two confirmed cases of COVID-19 in Michigan.

     Subsequently, Governor Whitmer issued a series of additional

     executive orders continuing the state of emergency. Most recently,

     on November 15, 2020, the Michigan Department of Health and

     Human Services issued its own “Emergency Order Under MCL

     333.2253,” imposing similar closures of certain establishments and

     other strict social distancing regulations, as well as rules regarding

     masking. That Emergency Order was extended from December 8 to

     December 20, 2020. These various orders have issued because

     COVID-19 is an uncommonly injurious virus which, to date, has

     infected over 15 million people across all fifty states, the District of

     Columbia, and Puerto Rico, resulting in over 285,000 fatalities. The

     Governor’s executive orders and the recent MDHHS Emergency

     Orders require all individuals to “follow social distancing measures

     recommended by the Centers for Disease Control and Prevention”
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.42 Filed 12/14/20 Page 4 of 15




     and “[w]ear a face covering over his or her nose and mouth . . . when

     in any enclosed public space.”

   In order to slow the spread of the outbreak and lessen the load

     placed on our healthcare systems, various restrictions have been

     imposed on travel, access to public facilities, and government

     functions. As part of these efforts, on March 13, 2020, this court

     postponed indefinitely most in-court proceedings, including trials,

     before district judges and magistrate judges in the Eastern District

     of Michigan in all criminal (and civil) cases and matters. See

     Administrative Order 20-AO-021. This Order also reflected the fact

     that the court cannot properly secure the presence of sufficient

     jurors and grand jurors in the courthouse without jeopardizing the

     health and safety of the prospective jurors, as well as the health

     and safety of court personnel. This Order further reflected the

     reality that the court staff, the Court Security Officers, and the

     Marshals Service could not operate or provide access to in-court

     proceedings without jeopardizing their health and safety.
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.43 Filed 12/14/20 Page 5 of 15




   On July 2, 2020, this court superseded Administrative Order 20-

     AO-021 with Administrative Order 20-AO-38, which notes that

     “[j]ury trials during the pandemic present unique challenges.” The

     continuing need for the social distancing mandated by Governor

     Whitmer’s executive orders makes impracticable if not impossible

     activities necessary for the conduct of trials, such as the gathering

     of large jury venire pools, the voir dire process, and the seating of

     jurors in a jury box. Administrative Order 20-AO-38 also recognizes

     that “[c]onventional courtroom layouts do not allow jury trial

     participants to adhere to the necessary precautions to reduce the

     possibility of exposure to the disease.” Likewise, social distancing

     and the wearing of facemasks impose significant barriers to

     effective communication both before and during trials between

     defendants and defense counsel, among members of the prosecution

     team, and between attorneys and witnesses.

   Administrative Order 20-AO-38 also states:

           Jury trials will not resume until the following can be
           accomplished:
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.44 Filed 12/14/20 Page 6 of 15




               • screening can be commenced on potential jurors to
                 minimize the chance of an infected individual
                 entering the courthouse;
               • courtrooms and jury gathering spaces can be
                 modified to comply with physical distancing and
                 safety requirements; [and]
               • prospective jurors and sworn jurors can be
                 provided with personal protective equipment (e.g.,
                 face masks, gloves, possibly face shields) where
                 necessary.

   To date, these conditions have not been achieved, and it is unclear

     at this time when they will be. Thus, as of now, no criminal trials

     are scheduled to take place in the Eastern District of Michigan.

   On July 21, 2020, this court issued Administrative Order 20-AO-39,

     which explicitly found, after considering current conditions in the

     state of Michigan, that “proceeding with a jury trial at this time

     would be impossible, or result in a miscarriage of justice.” Having

     made further generally applicable findings relating to the ability of

     counsel to prepare and the court’s ability to safely convene juries

     and bring counsel and court staff into courtrooms, the court
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.45 Filed 12/14/20 Page 7 of 15




     concluded this AO by excluding delay under 18 U.S.C. §

     3161(h)(7)(A) from July 2, 2020, until further order of the court.

   As a result, the failure to grant a continuance could lead to the

     dismissal of charges and thereby make a continuation of the

     proceeding impossible and result in a miscarriage of justice. See 18

     U.S.C. § 3161(h)(7)(B)(i).

   Although the court has issued a blanket determination of

     excludable delay for Speedy Trial purposes in 20-AO-39, the parties

     submit these additional case-specific reasons to supplement the

     reasons relied upon by the court in issuing that order, and request

     this   Court    to   make    case-specific   findings   supporting   a

     determination of excludable delay.

   In addition, the substantial impediment to effective trial

     preparation caused by the pandemic supports an ends-of-justice

     continuance of the trial in this case. These case-specific reasons

     include the inability of counsel for the defendant and for the

     government to adequately prepare for trial. Due to the severe
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.46 Filed 12/14/20 Page 8 of 15




     restrictions   imposed    on   movement,     meetings,    and   travel

     recommended by public health officials and required under

     Executive Orders, neither defense counsel nor counsel for the

     government are able to effectively review the discovery materials

     and prepare for trial. Counsel for Defendant have limited ability to

     access materials, meet with Defendant, visit and interview

     witnesses (including, if appropriate, expert witnesses), meet with

     government counsel, and review discovery materials in the custody

     of the government. Counsel for the government are similarly

     limited in their ability to meet with agents and witnesses, as well

     as to access material stored at government facilities. Further,

     counsel, U.S. Attorney’s Office personnel, and victim-witness

     specialists have been encouraged to telework and minimize

     personal contact to the greatest extent possible. Trial preparation

     necessarily involves close contact with colleagues, witnesses, and

     others.
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.47 Filed 12/14/20 Page 9 of 15




   This extra time will allow the defendant, in reviewing the discovery,

     to determine whether any pretrial motions are necessary and

     decide whether to proceed to trial or resolve the case through a plea

     agreement. In addition, the additional time will also allow the

     parties to attempt to resolve this matter short of trial and, in the

     event that a pretrial resolution of the case cannot be reached, it will

     provide the parties sufficient time to prepare for trial.

   As a result, failure to grant this continuance would unreasonably

     deny counsel for the defendant and the attorney for the government

     the reasonable time necessary for effective preparation, taking into

     account    the    exercise   of   due   diligence,   see   18   U.S.C.   §

     3161(h)(7)(B)(iv), and/or would fail to recognize that it would be

     unreasonable to expect adequate preparation for the trial before the

     expiration   of    the   STA’s    70-day    clock,   see   18   U.S.C.   §

     3161(h)(7)(B)(ii).

   In addition, the Speedy Trial Act specifically (and automatically)

     excludes delay resulting from the unavailability of the defendant or
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.48 Filed 12/14/20 Page 10 of 15




      an essential witness. See 18 U.S.C. §§ 3161(h)(3)(A) (rendering

      excludable “[a]ny period of delay resulting from the absence or

      unavailability of the defendant or an essential witness”) &

      3161(h)(4) (excluding “[a]ny period of delay resulting from the fact

      that the defendant is mentally incompetent or physically unable to

      stand trial”). In light of the restrictions on travel, movement, and

      public appearances, these provisions further support the exclusion

      of this time.

    This open-ended continuance is warranted under the specific

      circumstances of this case, and such continuances are permitted

      under the law of this Circuit. See, e.g., United States v. Richardson,

      681 F.3d 736, 743 (6th Cir. 2012); United States v. Sabino, 274 F.3d

      1053, 1064-65 (6th Cir. 2001), amended in part on other grounds,

      307 F.3d 446 (2002). This continuance is also in accordance with the

      Speedy Trial Act Plan of this District. See E.D. Mich. STA Plan ¶

      7(d)(3) (when continuance is open-ended, parties must “inform the
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.49 Filed 12/14/20 Page 11 of 15




      court promptly when and if the circumstances that justify the

      continuance no longer exist” and must “file periodic reports”).

      The parties therefore request that the Court find that the ends of

justice served by the granting of this continuance outweigh the best

interests of the public and the defendant in a speedy trial.

      IT IS SO STIPULATED.

s/Sara Woodward                          s/John Shea (with consent)
Assistant United States Attorney         John A. Shea (P37634)
211 W. Fort Street                       Attorney for Stephen Shipps
Suite 2001                               120 N. 4th Avenue
Detroit, MI 48226                        Ann Arbor, MI 48104
313-226-9180                             Phone: (734) 995-4646
sara.woodward@usdoj.gov                  jashea@earthlink.net

Dated: December 10, 2020
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.50 Filed 12/14/20 Page 12 of 15




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                               Case No. 20-20517

v.                                             Hon. Denise Page Hood

STEPHEN SHIPPS,

      Defendant.
                                 /

              ORDER FINDING EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion

to continue and for a finding that the time period from December 22, 2020

to March 23, 2021 qualifies as excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B), the

Court finds that the ends of justice served by granting the parties’

requested continuance outweigh the best interests of the public and the

defendant in a speedy trial and that this time period qualifies as

excludable delay under § 3161(h)(7). Specifically, the Court finds that:
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.51 Filed 12/14/20 Page 13 of 15




    The defense needs additional time to review discovery, meet and

      consult with Defendant, and consult with experts.

    The parties need additional time to determine whether a negotiated

      resolution is possible.

    The unprecedented and exigent circumstances created by COVID-

      19 and related coronavirus health conditions have created a health

      emergency throughout the United States and numerous foreign

      countries that has resulted in widespread societal disruption.

    The Court is operating under an emergency administrative order,

      limiting the availability of the Court to conduct hearings and trials.

    As a result, failure to grant a continuance could make a

      continuation of the proceeding impossible or result in a miscarriage

      of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

    The Court also finds that the ability of counsel for the defendant

      and for the government to prepare for trial is severely impaired by

      the health and travel restrictions imposed in light of the

      coronavirus outbreak in Michigan and elsewhere, and that a failure
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.52 Filed 12/14/20 Page 14 of 15




      to grant this continuance would deny counsel for the defendant and

      the attorney for the government the reasonable time necessary for

      effective preparation, taking into account the exercise of due

      diligence, see 18 U.S.C. § 3161(h)(7)(B)(iv), and/or would fail to

      recognize that it would be unreasonable to expect adequate

      preparation for the trial before the expiration of the STA’s 70-day

      clock, see 18 U.S.C. § 3161(h)(7)(B)(ii).

    The parties require additional time to review the discovery, decide

      whether pretrial motions are appropriate, and either negotiate a

      plea resolution or prepare for trial.

    Failure to grant the continuance would unreasonably deny the

      defendant or the government the reasonable time necessary for

      effective preparation, taking into account the exercise of due

      diligence.

      IT IS THEREFORE ORDERED that the time from December 22,

2020 to March 23, 2021 shall constitute excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the Court finds that the
Case 2:20-cr-20517-DPH-DRG ECF No. 15, PageID.53 Filed 12/14/20 Page 15 of 15




ends of justice served by the granting of the continuance outweigh the

best interests of the public and the defendant in a speedy trial.

      IT IS FURTHER ORDERED that any motion (other than a

motion in limine) shall be filed on or before February 26, 2021.

      IT IS FURTHER ORDERED that, if no motion is filed on or

before February 26, 2021, the plea cut-off and final pretrial conference

date shall be March 2, 2021, at 2:00 p.m.

      IT IS ORDERED.


                                   s/Denise Page Hood
                                   Hon. Denise Page Hood
                                   United States District Judge

December 14, 2020
